Exhibit 10.66

RIDER TO EMPLOYMENT AGREEMENT –

ADVANCED EMISSIONS SOLUTIONS, INC.

And

(EXECUTIVE)

THIS RIDER (the “Rider”) TO EMPLOYMENT AGREEMENT (the “Agreement”) entered into
on August 27, 2014 by and between Heath Sampson (the “Executive”) and Advanced
Emissions Solutions, Inc., a Delaware corporation (“ADES” or the “Company”), is
effective as of August 27, 2014 (“Effective Date”).

WHEREAS, it is in the best interests of the Company and the Executive to add a
rider to the Agreement to clarify the Company’s obligations toward the Executive
and the Executive’s obligations toward the Company in the event of the
Executive’s death, disability or termination of employment; and

WHEREAS, the Company and the Executive desire to add this Rider to the Agreement
on the terms set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Capitalized terms used but not defined herein have the meanings set forth in
the Agreement.

2. For purposes of this Rider, the following terms shall have the meanings
specified below:

a. “Base Salary” means the annual base salary paid or payable to Executive by
the Company (including authorized deferrals, salary reduction amounts and any
car allowance) immediately prior to Executive’s Notice Date.

b. “Benefits” means the standard benefits, including healthcare (e.g. medical,
dental, vision) insurance coverage, retirement, paid time off and other benefits
and perquisites, from time to time available to full-time employees as well as
any other benefits approved by the Compensation Committee of the Board as
offered to the Executive or any other executive personnel of the Company.

c. “Board” means the Board of Directors of the Company.

d. “Cause” means with respect to the Executive (i) the failure by Executive to
substantially perform the essential functions of Executive’s duties or
obligations in a satisfactory manner (other than due to a Death or Disability)
or material breach of any written agreement with the Company or a Related
Person; (ii) dishonesty, willful misconduct, or material breach of the Company’s
Code of Conduct, including the Insider Trading Policy Appendix, or knowing
violation of any federal or state securities or tax laws, or any misconduct that
is, or is reasonably likely to be, materially injurious to the Company or a
Related Person, monetarily or otherwise; (iii) conviction of or plea of guilty
or no contest to a crime involving dishonesty, breach of trust or physical harm
to any Person; or (iv) a breach of any fiduciary duty that has had or is
reasonably likely to have a material detrimental effect on the Company or a
Related Person. If Company believes non-performance or material breach as
specified in clause (i), above, has occurred, Company shall deliver a written
demand for substantial performance to the Executive

 

Rider to Employment Agreement (Sampson)

 



--------------------------------------------------------------------------------

that identifies the manner in which the Company believes the Executive has
breached the written agreement or not substantially performed his or her duties
and provide Executive with a period of ten (10) business days from receipt of
such notice to cure the stated non-conforming performance. After such 10 day
period the Board shall make a written finding that the Executive has either
cured the nonconforming performance or, in the good faith opinion of the
majority of the Board (excluding the Executive, if applicable) the Executive has
not cured the non-conforming performance and the Executive’s employment should
be terminated. The Executive’s employment shall not be deemed to have been
terminated for Cause unless: (A) notice and an opportunity to cure as set forth
above has been provided; (B) an opportunity shall have been provided for the
Executive to be heard before the Board; and (C) the Notice requirements
specified in Section I and II(a) below have been met.

e. “Change in Control” means a change in ownership or control of the Company
effected through any of the following transactions:

i. the direct or indirect acquisition by any person, entity, related group of
persons or entities (“Person”) (other than an acquisition from or by the Company
or by a Company-sponsored employee benefit plan or by a Person that directly or
indirectly controls, is controlled by or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s shareholders;

ii. a change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of each such appointment or
election. For purposes of this clause (ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or

iii. a change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such Person or Persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock,
(2) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection (iii),
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. For purposes of this definition,
Persons will be considered to be acting as a group if they are owners of a
Person that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company.

 

Rider to Employment Agreement (Sampson)

 

2



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, with respect to any amounts
that constitute nonqualified deferred compensation under Code Section 409A and
that would be payable in connection with a Change in Control, to the extent
required to avoid accelerated or additional taxation under such section, no
Change in Control will be deemed to have occurred unless such Change in Control
also constitutes a change in the ownership or effective control of the Company
or a change in the ownership of a substantial portion of the Company’s assets
within the meaning of Code Section 409A(a)(2)(A)(v).

f. “Code” means the Internal Revenue Code of 1986, as amended.

g. “Competitor” means any Person that directly competes with the Company or
Related Person by selling or licensing, or attempting to sell or license, any
products, services or technologies which are the same as or similar to the
products, services or technologies sold or licensed by the Company or Related
Person at any time, or from time to time, during the last two years prior to the
termination of the Executive’s employment with Company, or similar business
activities conducted during the six months period following the Executive’s
termination as a result of plans initiated prior to such termination, including
plans for acquisitions or joint ventures.

h. “Director” means a member of the Board.

i. “Disabled” means Executive has met one or more of the following criteria
(a) is eligible for permanent disability benefits under the Company’s disability
insurance benefits program in effect immediately prior to any Change in Control;
(b) has been determined by a third party (such as the Social Security
Administration) as unable to substantially perform the essential functions of
the job by reason of any medically determinable physical or mental impairment;
(c) has been determined to be disabled in accordance with a disability insurance
program that meets the requirements of Treasury Regulation
Section 1.409A-3(i)(4); or (d) Executive and the Board have mutually agreed in
writing that Executive is permanently disabled and cannot substantially perform
the essential functions of the job and the Board has sent the Executive written
notice that the Board deems the Executive to have met the criteria for being
disabled.

j. “ERISA” means the Employer Retirement Income Security Act of 1974, as
amended.

k. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

l. “Good Reason” means (i) a material permanent reduction in the Executive’s
Total Compensation; (ii) a material diminution in the authority, duties or
responsibilities of the Executive; or (iii) a Relocation; provided however, that
Executive gives the Company notice of the existence of the condition described
in (i), (ii), or (iii) not later than 90 days after the initial existence of the
condition and gives the Company a period of thirty (30) days to cure the
condition. If the Company cures the condition, no amounts shall be payable to
the Executive by the Company under section IV of this Rider; provided, however
that, with respect to any amounts that constitute nonqualified deferred
compensation under Code Section 409A, and that would be payable in connection
with a Termination for Good Reason, to the extent required to avoid accelerated
or additional taxation under such section, Good Reason shall not be deemed to
exist unless the Termination in connection with such Good Reason also
constitutes an “involuntary separation from service” within the meaning of
Treasury Regulation Section 1.409A-l(b)(9)(iii).

m. “Non-Compete” means that the Executive will not, directly or indirectly,
alone or in association with any other Person, participate in the ownership,
management, operation, financing or control of, or be employed by or consult for
or otherwise render services to, any Competitor in the United States of America
or in any country in which the Company or a Related Person has conducted
business, or demonstrated its intention to conduct business, during the last two
years prior to the termination of the Executive’s employment.

 

Rider to Employment Agreement (Sampson)

 

3



--------------------------------------------------------------------------------

n. “Non-Divert” means Executive shall not (a) divert away or attempt to divert
away any business or prospective business from the Company or Related Person to
another company, business, or individual or (b) interfere or attempt to
interfere with any transaction, agreement, prospective agreement, or corporate
opportunity in which Company or its predecessors in interest or any Related
Person was involved in or pursued at any point during the last two years of
Executive’s employment with Company

o. “Non-Solicit” means Executive will not directly or indirectly: (a) solicit,
entice, persuade or induce any then-current employee, agent or representative of
the Company or Related Person to terminate such person’s relationship with the
Company or Related Person or to become employed by any Person other than the
Company or Related Person; (b) approach any such Person for any of the foregoing
purposes; (c) authorize, solicit or assist in the taking of such actions by any
third party; or (d) hire or retain any such person, in each instance other than
an employee, agent, representative or other person who independently responded
to a general solicitation for employment or any third party which was not
specifically targeted to or reasonably expected to target the Company, its
agents, employees, or representatives

p. “Related Person” with regard to Company means (i) any “affiliate” as defined
in Rule 12b-2 promulgated under the Exchange Act, or (ii) any Person in which
the Company directly or indirectly holds an ownership interest of 15% or more.

q. “Relocation” means Executive is required without consent to relocate to a new
position that is more than 50 miles from the location of the Executive’s
employment prior to such required relocation, except for reasonably required
travel on business which is not materially greater than such travel requirements
prior to the Change in Control.

r. “Subsidiary” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act.

s. “Total Compensation” means, in the aggregate, the Executive’s short and long
term cash compensation (including Base Salary, bonuses or other cash
incentives), short and long term equity compensation such as awarded options,
restricted stock and/or performance share units, any other awards or payments
authorized by the Compensation Committee of the Board, and Benefits provided as
part of employee or Executive Compensation Plans in effect immediately prior to
Executive’s Notice Date.

3. With regard to termination of the Executive’s employment with the Company for
the reasons set forth below, the following terms are added to the Agreement as
follows:

 

I. Notice of Termination.

a. Notice Required. Either Executive or the Company may terminate Executive’s
employment for any reason by giving the other party written notice of such
termination (the date of such notice, the “Notice Date”). Company shall provide
notice to Executive at Executive’s home address on file with Company in the
Executive’s employee records. Executive shall provide notice to Company:

Advanced Emissions Solutions, Inc.

9135 S. Ridgeline Blvd., Ste 200

Highlands Ranch, CO 80129

Attn: Chairman of the Board

 

Rider to Employment Agreement (Sampson)

 

4



--------------------------------------------------------------------------------

with a copy to:   Julie Herzog, Esq.     Fortis Law Partners LLC     1900 Wazee
Street, Suite 300     Denver, CO 80202  

b. Termination Date. Termination shall be effective as follows (the “Termination
Date”):

 

  i. immediately upon notice if Company terminates the Executive for Cause and
the requirements of Section 2(d) above have been met,

 

  ii. on the date specified below for termination due to Death or the Executive
becoming Disabled, or

 

  iii. 45 days after the Notice Date for any other termination. However, if
Executive resigns other than for Good Reason, the Company may make the
Termination Date any day within 45 days after the Notice Date by notifying
Executive in writing.

c. Notice Period. The period commencing on the Notice Date and ending on the
Termination Date (the “Notice Period”).

d. Executive Duties During Notice Period. During the Notice Period, the Company
shall be entitled to allocate other duties and responsibilities to the Executive
but is not obliged to assign any duties to, or provide any work for, the
Executive. Company shall be entitled to exclude the Executive from any premises
of the Company and/or to require Executive not to communicate with clients,
suppliers, employees, agents or representatives of the Company or any Related
Person, provided that the Company shall continue to pay the Executive’s Total
Compensation on the dates and at the rate payable immediately prior to the
Notice Date. During any Notice Period, unless the Board consents in writing, the
Executive may not perform any work, whether paid or unpaid, for any other Person
other than the Company or, at the Company’s request, one of its Related Persons.

e. Resignation of All Other Positions. If the Executive’s employment is
terminated for any reason, effective on the Termination Date the Executive,
shall be deemed to have resigned from all positions that the Executive holds as
an officer or member of the board of directors (or a committee thereof) of the
Company or any Related Person.

 

II. Termination for Cause or Without Good Reason (No Change in Control).

If (i) the Company terminates the Executive for Cause at any time during the
Executive’s employment with the Company, or (ii) the Executive terminates
employment other than for Good Reason during the Executive’s employment with the
Company when there has not been a Change in Control within the preceding twelve
(12) months, the following provisions shall apply:

 

  a. The terminating party shall provide written notice of termination to the
other party as specified above, and if the termination is by the Company for
Cause, the notice shall set forth the facts verifying that Cause exists and
Company has met the requirements of Section 2(d) above in order to terminate the
Executive for Cause.

 

Rider to Employment Agreement (Sampson)

 

5



--------------------------------------------------------------------------------

  b. Company shall pay the Executive for all Total Compensation (including
vested Benefits) earned, vested and determinable as of the Termination Date or
as required by law, such as ERISA or the Colorado Wage Act or similar
requirements.

 

  c. All of Executive’s pre- and post-employment obligations to maintain the
confidentiality of information and to assign intellectual property rights to the
Company for the periods of time specified by the Agreement, or any other written
agreement between the parties, shall remain in full force and effect after the
Termination Date. In addition, the Executive agrees to comply with the
Non-Compete, Non-Solicit and Non-Divert requirements of this Rider for a period
of twelve (12) months after the Termination Date.

 

III. Termination Without Cause or For Good Reason (No Change in Control).

If the Company terminates the Executive without Cause, or the Executive
terminates employment for Good Reason during the Executive’s employment with the
Company, but there has not been a Change in Control within the preceding twelve
(12) months, the following provisions shall apply:

 

  a. The terminating party shall provide written notice of termination to the
other party as specified above. In the case of Executive terminating for Good
Reason, Executive shall include such reason in the notice of termination and
allow the Company the thirty (30) day opportunity to cure the condition.

 

  b. On the Termination Date, Company shall pay the Executive for all Total
Compensation (including vested Benefits) earned, vested and determinable as of
the Termination Date or as required by law, such as ERISA or similar
requirements.

 

  c. Company shall pay the following amounts to the Executive without offset for
any cash compensation paid to Executive from any other employment allowed under
this Rider for a period of twelve (12) months after the Termination Date:

 

  i. Twelve (12) months Base Salary payable on the established payroll dates
(bi-weekly) following the Termination Date.

 

  d. All of Executive’s pre- and post-employment obligations to maintain the
confidentiality of information and to assign intellectual property rights to the
Company for the periods of time specified by the Agreement, or any other written
agreement between the parties, shall remain in full force and effect after the
Termination Date. In addition, the Executive agrees to comply with the
Non-Solicit, Non-Divert and Non-Compete requirements of this Rider for a period
of twelve (12) months after the Termination Date.

 

IV. Termination Without Cause or For Good Reason (Change in Control).

If the Company terminates the Executive without Cause or the Executive
terminates employment for Good Reason, in each case within twelve (12) months
after a Change in Control, the following provisions shall apply:

 

  a. The terminating party shall provide written notice of termination to the
other party as specified above. In the case of Executive terminating for Good
Reason, Executive shall include such reason in the notice of termination and
allow the Company the thirty (30) day opportunity to cure the condition.

 

Rider to Employment Agreement (Sampson)

 

6



--------------------------------------------------------------------------------

  b. On the Termination Date, Company shall pay the Executive for all Total
Compensation (including vested Benefits) earned, vested and determinable as of
the Termination Date or as required by law, such as ERISA or similar
requirements.

 

  c. Company shall pay the following amounts to the Executive without offset for
any cash compensation paid to Executive from any other employment allowed under
this Rider for a period of twelve (12) months after the Termination Date:

 

  i. Twelve (12) months Base Salary payable on the established payroll dates
(bi-weekly) following the Termination Date.

 

  ii. Any short term incentive or other cash bonus that would have been paid to
the Executive based upon Company performance in the year of the Termination Date
if the Executive had been employed for the full calendar year will be paid in a
lump sum when such payment is paid to other employees or Executives under the
applicable short term incentive program.

 

  iii. All of Executive’s unvested restricted stock awards shall vest as of the
Termination Date.

 

  iv. The value of any unvested performance share units shall be determined by
calculating total stockholder returns against the common stock returns of the
established Company peer group in accordance with the applicable long term
incentive plan using the Termination Date as the ending date of the applicable
performance period. If greater than zero, such calculated value shall be paid to
the Executive, in Company stock (less shares withheld for tax purposes in
accordance with the applicable equity plan document), within thirty (30) days of
the Termination Date.

 

  v. At Executive’s request, the Company shall purchase extended medical
insurance coverage under COBRA for medical insurance coverage comparable to the
Executive’s coverage immediately prior to the Termination Date, for the shorter
period of (a) the maximum period allowed by COBRA up to twelve months or (b) the
date Executive is eligible to receive medical insurance from another employer or
medical insurance plan.

 

  d. All of Executive’s pre- and post-employment obligations to maintain the
confidentiality of information and to assign intellectual property rights to the
Company for the periods of time specified by the Agreement, or any other written
agreement between the parties, shall remain in full force and effect after the
Termination Date. In addition, the Executive agrees to comply with the
Non-Solicit, Non-Divert and Non-Compete requirements of this Rider for a period
of twenty-four (24) months after the Termination Date.

 

Rider to Employment Agreement (Sampson)

 

7



--------------------------------------------------------------------------------

V. Termination Due to Being Disabled.

If the Executive becomes Disabled, the Executive’s employment shall be
terminated as of the date of the Board’s written notice to the Executive that
the Board deems the Executive to be disabled in accordance with the criteria, or
as otherwise agreed by Executive and the Company (the “Termination Date”), and
the following provisions shall apply:

 

  a. On the Termination Date, Company shall pay the Executive for all Total
Compensation (including vested Benefits) earned, vested and determinable as of
the Termination Date or as required by law, such as ERISA or similar
requirements.

 

  b. Any short term incentive or other cash bonus that would have been paid to
the Executive based upon Company performance in the year of the Termination Date
if the Executive had been employed for the full calendar year shall be paid on a
pro-rata basis as follows:

 

  i. If the Termination Date is within the first six months of the calendar
year, the Executive shall be paid fifty percent (50%) of the target amount.

 

  ii. If the Termination Date is within the last six months of the calendar
year, the Executive shall be paid one hundred percent (100%) of the target
amount.

 

  iii. The applicable amount will be paid to the Executive in a lump sum when
payment is paid to other employees or Executives under the applicable short term
incentive program.

 

  c. All of Executive’s unvested restricted stock awards shall vest as of the
Termination Date.

 

  d. The value of any unvested performance share units shall be determined by
calculating total stockholder returns against the common stock returns of the
established Company peer group in accordance with the applicable long term
incentive plan using the Termination Date as the ending date of the applicable
performance period. If greater than zero, such calculated value shall be paid to
the Executive, in Company stock (less shares withheld for tax purposes in
accordance with the applicable equity plan document), within thirty (30) days of
the Termination Date.

 

  e. All of Executive’s pre- and post-employment obligations to maintain the
confidentiality of information and to assign intellectual property rights to the
Company for the periods of time specified by the Agreement, or any other written
agreement between the parties, shall remain in full force and effect after the
Termination Date. In addition, the Executive agrees to comply with the
Non-Solicit, Non-Divert and Non-Compete requirements of this Rider for a period
of twelve (12) months after the Termination Date.

 

VI. Termination Due to Death.

 

  A. In the event the Executive becomes deceased while actively employed by the
Company, the date of death shall be considered to be the “Termination Date” and
the following provisions shall apply:

 

  a. Within thirty (30) days after the Termination Date, Company shall pay to
the Executive’s Estate, or designated beneficiaries, or any other party
designated by the Executive, in writing, to receive payments in the event of the
Executive’s death all Total Compensation (including vested Benefits) earned
vested and determinable as of the Termination Date or as required by law, such
as ERISA or similar requirements.

 

Rider to Employment Agreement (Sampson)

 

8



--------------------------------------------------------------------------------

  b. Any short term incentive or cash bonus that would have been paid to the
Executive based upon Company performance in the year of the Termination Date if
the Executive had been employed for the full calendar year shall be paid as
follows:

 

  i. If the Termination Date is within the first six months of the calendar
year, the Executive shall be paid fifty percent (50%) of the target amount.

 

  ii. If the Termination Date is within the last six months of the calendar
year, the Executive shall be paid one hundred percent (100%) of the target
amount.

 

  iii. The applicable amount will be paid in a lump sum when payment is paid to
other employees or Executives under the applicable short term incentive program.

 

  c. All of Executive’s unvested restricted stock awards shall vest as of the
Termination Date.

 

  d. The value of any unvested performance share units shall be determined by
calculating total stockholder returns against the common stock returns of the
established Company peer group in accordance with the applicable long term
incentive plan using the Termination Date as the ending date of the applicable
performance period. If greater than zero, such calculated value shall be paid to
the Executive, in Company stock (less shares withheld for tax purposes in
accordance with the applicable equity plan document), within thirty (30) days of
the Termination Date.

 

  B. If any payments are owed or payable to the Executive by the Company
pursuant to any provision of Section3 of this Rider at the time of the
Executive’s death, such payments shall continue to be due and payable. After the
Executive’s death, Company shall pay any remaining amounts on the schedule
specified in this Rider to the Executive’s estate or executor or as otherwise
instructed by a court of law.

4. Release for Severance Benefits. The Executive agrees that Executive’s receipt
of the compensation and benefits set forth in Section 3 (“Severance Benefits”)
shall be in lieu of all other claims that the Executive may make by reason of
termination of Executive’s employment and that, as a condition to receiving the
Severance Benefits, Executive will execute a release of claims in a form
satisfactory to the Company in its sole discretion. Executive and Company agree
that the intent of such release is to ensure a final, complete, and enforceable
release of all claims that the Executive has or may have against the Company
relating to or arising in any way from the Executive’s employment with the
Company and/or the termination thereof. Within five business days of the
Effective Date of Termination, Company shall deliver to the Executive the form
of release for the Executive to execute. The Executive will forfeit all rights
to Severance Benefits unless the Executive executes and delivers to the Company
the release within 45 days of delivery of the release by the Company to the
Executive and such release has become irrevocable by virtue of the expiration of
any revocation period. The Company shall have no obligation to provide Severance
Benefits prior to the Release Effective Date.

5. Section 409A Payment and Ordering Rules. The Company and the Executive intend
that payments or benefits payable under this Rider shall not be subject to the
accelerated or additional tax or interest imposed pursuant to Code Section 409A,
and the provisions of this Agreement shall be construed and administered in
accordance with this intent. Payments under Section 4, above, are intended to
qualify to the maximum extent possible as “short-term deferrals” to which Code
Section 409A does not apply,

 

Rider to Employment Agreement (Sampson)

 

9



--------------------------------------------------------------------------------

pursuant to Treasury Regulation Section 1.409A-1(b)(4). Any payments that do not
so qualify are intended to be excluded from the application of Code Section 409A
pursuant Treasury Regulation Section 1.409A-l(b)(9)(iii) (which excludes from
the application of Code Section 409A certain payments made upon an “involuntary
separation from service”). To the extent that payments made pursuant to
Section 4 are made upon an “involuntary separation from service” but exceed the
amount excludible from the application of Code Section 409A set forth in
Treasury Regulation Section 1.409A-l(b)(9)(iii), the exclusion will first be
applied to any continued health and welfare benefits payable under Section 4 (to
the extent such benefits are subject to Code Section 409A and are payable within
six (6) months from the Employee’s “separation from service,” as defined for
purposes of Code Section 409A (the “Delayed Payment Date”)) and thereafter to
the cash payments that are payable closest in time to the Termination Date,
until the amount excludible has been applied in full. Any payments under
Section 4 that are not excluded from the application of Code Section 409A and
that are payable prior to the Delayed Payment Date shall be withheld by the
Company and paid to Executive on the Delayed Payment Date or as soon thereafter
as is administratively feasible. For purposes of this paragraph, the right to
any payment to be made in a series of installment payments shall be treated as
the right to a series of separate payments pursuant to Treasury Regulation
Section 1.409A-2(b)(2)(iii). Nothing in this paragraph shall prohibit the
Company and Executive from making use of any other exclusion from the
application of Code Section 409A that may be applicable to a payment or benefit
hereunder.

6. Business Relationships and Goodwill. The parties hereto agree that in the
course of the Executive’s employment with the Company, the Executive will
provide services to the Company that are unique and that the Executive will be
entrusted with the confidential information of the Company and Related Persons,
and will also develop personal relationships with, and knowledge of, the
Company’s customers and prospective customers and their affairs and
requirements. Executive acknowledges and agrees that there is a risk and
opportunity for any person given such responsibility, specialized training, and
access to confidential information to misappropriate the confidential
information, trade secrets, relationships, business and goodwill existing
between the Company and the Company’s current and prospective customers,
employees, members, stockholders, vendors and investors. Executive therefore
acknowledges and agrees as follows:

 

  a. It is fair and reasonable for the Company to take steps to protect itself
from the risk of misappropriation of confidential information and goodwill.

 

  b. Company’s interest in restraining Executive from competing with the Company
or harming Company’s competitive advantage in accordance with this Rider is
justified.

 

  c. The Non-Compete, Non-solicit and Non-Divert covenants are designed to
enforce Company interests and that any limitations as to time, geographic scope
and scope of activity to be restrained as defined herein are reasonable and do
not impose a greater restraint than is necessary to protect the goodwill or
other business interest of the Company.

 

  d. The consideration to be paid by Company in accordance with this Rider is
sufficient and adequate and Executive will not challenge the enforceability or
scope, and agrees to abide by the Non-Complete, Non-Solicit and Non-Divert
covenants as specified herein.

 

  e. Executive will notify all future Persons with which Executive desires to
become or becomes affiliated or employed of all of the restrictions set forth in
this Rider, the Agreement and any other agreement between the parties with
regard to the protection of Company confidential information, prior to the
commencement of any such affiliation or employment and consents to the Company
providing such notice as well.

 

Rider to Employment Agreement (Sampson)

 

10



--------------------------------------------------------------------------------

7. Breach of Obligations. If the Company breaches Section 3 of this Rider or
otherwise fails to make the required payments to Executive and fails to cure
such breach within ten days after written notice from Executive, the
Non-Compete, Non-Solicit and Non-Divert shall terminate immediately. If the
Executive breaches any of the provisions of this Rider, or the Agreement, or any
other agreement between the parties with regard to the confidentiality of
information, the Executive’s rights to any further consideration or payments
under this Rider shall terminate as of the date of any such breach.

8. Severability and Reformation. If any one or more of the terms, provisions,
covenants or restrictions of this Rider shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions shall remain in full force and
effect, and the invalid, void or unenforceable provisions shall be deemed
severable. Moreover, if any one or more of the provisions contained in this
Rider shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be reformed by limiting and
reducing it to the minimum extent necessary, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

9. Cooperation. Executive agrees that, following termination of employment for
any reason, the Executive shall reasonably assist and cooperate with Company
with regard to any matter or project in which the Executive was involved during
the Executive’s employment with the Company, including but not limited to any
litigation that may be pending or arise after such termination of employment.
Further, the Executive agrees to notify Company at the earliest opportunity of
any contact that is made by any third parties concerning any such matter or
project. Company shall not unreasonably request such cooperation of Executive
and shall compensate Executive for Executive’s time or expenses associated with
such cooperation and assistance.

10. Remedies. Executive acknowledges and agrees that any breach or threatened
breach by Executive of any of the provisions of this Rider, the Agreement or any
other agreement between the parties with regard to the confidentiality of
information would result in irreparable harm to Company for which monetary
damages would be inadequate or difficult or impossible to ascertain.
Accordingly, and notwithstanding anything to the contrary herein, in addition to
any other remedies available to the Company at law or in equity, the Company
shall be entitled, at any time, to injunctive relief in any court of competent
jurisdiction to prevent or stop any such breach, threatened breach or continuing
breach by Executive. In the event of any such action, the prevailing party (as
determined by the court in such proceeding) shall be entitled to recover all
reasonable costs and expenses incurred by such party in connection therewith,
including reasonable attorneys’ fees and costs. Executive agrees that the
duration of any confidentiality, Non-Compete, Non-Solicit and Non-Divert
obligations shall be extended by the period of time in which the Executive is in
breach of those obligations.

11. Nonexclusivity of Rights. Unless otherwise required by law, nothing in this
Rider shall prevent or limit the Executive’s continuing or future participation
in any plan, program, policy or practice provided by Company for which the
Executive may qualify. Vested benefits and other amounts that the Executive is
otherwise entitled to receive under any plan, policy, practice or program of, or
any contract or agreement with, Company on or after the Termination Date shall
be payable in accordance with such plan, policy, practice, program, contract or
agreement, as the case may be, except as modified by this Rider. Notwithstanding
the foregoing, if Executive is terminated for Cause, after the Termination Date,
Executive shall no longer be entitled to receive any amounts under any plan,
policy, practice or program of, or any contract or agreement with, the Company,
except for any vested benefits or as otherwise required by this

 

Rider to Employment Agreement (Sampson)

 

11



--------------------------------------------------------------------------------

Rider or by law. Except as provided in this Rider, the Employee waives all of
the Employee’s rights to receive severance payments and benefits under any
severance plan, policy or practice of Company or any entity merged with or into
Company (or any part thereof) or that acquires Company or all or substantially
all of its assets. Unless prohibited by law, nothing herein shall be construed
to preclude the Company from seeking to recover from Employee compensation or
benefits paid to Employee that Employee was not eligible or otherwise entitled
to receive. Notwithstanding any other provisions in this Rider to the contrary,
any compensation paid to the Executive pursuant to this Rider or any other
agreement or arrangement with the Company that is subject to recovery under any
law, government regulation or stock exchange listing requirement will be subject
to such deductions and clawback as are required to be made pursuant to such law,
government regulation or stock exchange listing requirement.

12. Counterparts. This Rider may be executed in any number of counterparts, and
any such counterpart may be transmitted electronically or by facsimile
transmission, and each of such counterparts, whether an original, an electronic
copy, or facsimile of an original, shall be deemed to be an original and all of
such counterparts together shall constitute a single agreement.

13. Entire Agreement. The Agreement as amended by this Rider is hereby ratified
and affirmed and shall continue in full force and effect. To the extent the
terms of the Agreement and this Rider differ from or are inconsistent with those
in any Executive Compensation Plan, long term or short term compensation or
incentive plan, any equity incentive program, any restricted stock award
agreement, or performance share unit award agreement which was approved by the
Board or entered into between the Executive and the Company (or its predecessors
in interest) prior to the Effective Date of this Rider, the terms of the
Agreement and this Rider shall control. To the extent the terms of the Agreement
and this Rider differ from or are inconsistent with each other, the terms of
this Rider shall control.

14. Golden Parachute Cutback. It is the intention of the parties that the
Executive receive the maximum after-tax amount of any payment, award, benefit or
distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its Related Persons) or any entity which
effectuates a Change in Control (or any of its Related Persons) to or for the
benefit of Executive (whether pursuant to the terms of this Amendment or
otherwise) (a “Change in Control Payment”). Therefore, notwithstanding anything
in this Amendment to the contrary, if (i) any Change in Control Payment would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), and (ii) the reduction of such Change in Control Payment to an amount
which, when taking into account the payment of any Excise Tax owed, would
provide the Executive with a greater after-tax amount than if such Change in
Control Payment were not reduced (including reducing the amount to the maximum
amount that does not give rise to the Excise Tax (the “Safe Harbor Cap”)) then
the amounts payable to Executive under this Amendment shall be reduced (but not
below zero) to that amount which allows the Executive to receive the maximum
after-tax amount. In determining such after tax amount, the Company shall be
entitled to rely on such information as the Executive provides relating to the
Executive’s individual tax circumstances. The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing first severance payments,
then any bonus and then any benefits, as applicable.

 

Rider to Employment Agreement (Sampson)

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Rider as of the
Effective Date.

 

COMPANY: Advanced Emissions Solutions, Inc. By:  

/s/ Michael D. Durham

  President and Chief Executive Officer Executive:

/s/ Heath Sampson

Heath Sampson, an individual

 

Rider to Employment Agreement (Sampson)

 

13